PER CURIAM.
This is an appeal from a final order of summary judgment on a complaint sounding in defamation. Appellants do not challenge the order granting summary judgment on the third amended complaint, but argue that the trial court should have granted leave to file a fourth amended complaint. We agree with appellants that the trial court abused its discretion in failing to grant them leave to file a fourth amended complaint where, as here, it appears that appellants may be able to better state a proper cause of action if allowed the opportunity. Hart Properties, Inc. v. Slack, 159 So.2d 236, 240 (Fla.1963); Sunday v. Balari, 542 So.2d 485 (Fla. 3d DCA 1989).
Accordingly, we affirm the order of summary judgment on the third amended complaint, but reverse the entry of final judgment. On remand we direct the trial court to allow appellants to file their fourth amended complaint.
REVERSED AND REMANDED.
GUNTHER, C.J., and POLEN and STEVENSON, JJ„ concur.